Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Applicant’s Fig. 13 discloses that a virtual object (table) occludes the subject layer image (person). 
    PNG
    media_image1.png
    476
    651
    media_image1.png
    Greyscale
 The Examiner’s references on the record does not teach it.  However, the Examiner has not done further search and consideration, and has made no determination on allowability. 

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 12 recites that it is "[a] program for a computer..." However, MPEP states, “computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical ‘things.’ They are neither computer components nor statutory processes, as they are not ‘acts’ being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized” (§ 2106.01 [R-6]). 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a three-dimensional data acquisition unit,” “an image acquisition unit,” “a subject layer image generation unit,” “a display processing unit,” “a head-mounted display information acquisition unit,” and “an eye gaze information determination unit” in claims 7 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapdelaine-Couture et al. (Chapdelaine-Couture) (US 20200252593 A1) in view of Fairchild et al. (Fairchild) (“A Mixed Reality Telepresence System for Collaborative Space Operation”). 
Regarding Claim 7, Chapdelaine-Couture discloses An information processing device comprising: 

an image acquisition unit that acquires a subject image in which a subject moves in front of a background with a single color (

    PNG
    media_image2.png
    341
    524
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    360
    503
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    316
    513
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    515
    media_image5.png
    Greyscale

“Chroma keying (or chroma key compositing) is a method for compositing two images by replacing a color range in one image with the content of the second image. It is used in 

    PNG
    media_image6.png
    246
    712
    media_image6.png
    Greyscale

	The setup is not to take a static camera image. The Examiner’s secondary reference also teaches limitation regarding movement. ); 
a subject layer image generation unit that projects the subject image onto a virtual screen moving in conformity with a movement of the subject included in the subject image and that extracts a subject portion through application of a chroma-key process (

    PNG
    media_image7.png
    558
    404
    media_image7.png
    Greyscale

“FIG. 7 shows how virtual content can be composited on top of a chroma keyed background. This mode is called ‘Color-Keying with Transparency’. The compositing process with transparency also needs to be performed in the HMD to achieve low latency as it requires the chroma key map as input. A first compositor generates the background (BG) by using as inputs a rendered virtual background, the chroma key mask and the camera images. This compositor outputs a keyed background that selects either the camera image or the virtual background based on the key mask, or a mixture of the two if the mask supports semi-); and 
a display processing unit that generates a display image according to a viewpoint position of a user with a subject layer image placed in the a virtual environment 
Figs. 4A-B, 5A-B.
“Two cameras located behind the HMD display capture the environment from viewpoints located a few centimetres in front of each eye. Color keying is performed in the HMD by detecting a user-defined range of color in the camera images, compositing virtual content using the detected keying mask and showing the merged result in real-time on the display.”  Chapdelaine-Couture ¶ 23.).
However, Chapdelaine-Couture does not explicitly disclose 
a three-dimensional data acquisition unit that acquires a three-dimensional space model produced from shot images of a space, wherein the three-dimensional space model is the virtual environment.  
a three-dimensional data acquisition unit that acquires a three-dimensional space model produced from shot images of a space, wherein the three-dimensional space model is the virtual environment (

    PNG
    media_image8.png
    327
    537
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    338
    531
    media_image9.png
    Greyscale

).  
Fairchild also teaches the movement of the subject (
    PNG
    media_image10.png
    387
    1085
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    544
    1090
    media_image11.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chapdelaine-Couture with Fairchild.  The suggestion/motivation would have been in order to add immersive experience as illustrated in Fig. 13 of Fairchild. 

Regarding Claim 8, Chapdelaine-Couture in view of Fairchild discloses The information processing device according to claim 7, 
wherein the subject layer image generation unit determines an orientation of the virtual screen on which the subject image is projected, in accordance with a position of the subject included in the subject image (

    PNG
    media_image8.png
    327
    537
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    338
    531
    media_image9.png
    Greyscale

Fairchild Figs. 7, 8.

The Examiner takes an Official Notice that it would have been well-known in the art that a person will turn his/her head to include a subject of interest in his or her vision.  The benefits of combining this well-known knowledge would have been that the subject of interest will remain within the user’s vision.  The user gets the visual information that he/she is interested in.   After the combination of this well-known knowledge, the person turns his head “in accordance with a position of the subject included in the subject image.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Chapdelaine-Couture with Fairchild.  The suggestion/motivation would have been in order to add immersive experience as illustrated in Fig. 13 of Fairchild. 

Regarding Claim 9, Chapdelaine-Couture in view of Fairchild discloses The information processing device according to claim 7, 
wherein the subject image is an image in which the subject moving in the space imaged for production of the three-dimensional space model is imaged (

    PNG
    media_image6.png
    246
    712
    media_image6.png
    Greyscale

Fairchild Figs. 1, 7, 8, 13:
    PNG
    media_image8.png
    327
    537
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    338
    531
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    387
    1085
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    544
    1090
    media_image11.png
    Greyscale
).

Regarding Claim 11, Chapdelaine-Couture in view of Fairchild discloses An image generation method comprising: 
acquiring a three-dimensional space model produced from shot images of a space (See Claim 7 rejection for detailed analysis.); 
acquiring a subject image in which a subject moves in front of a background with a single color (See Claim 7 rejection for detailed analysis.); 
projecting the subject image onto a virtual screen moving in conformity with a movement of the subject included in the subject image (See Claim 7 rejection for detailed analysis.); 
extracting a subject portion through application of a chroma-key process to the virtual screen on which the subject image is projected (See Claim 7 rejection for detailed analysis.); and 
generating a display image according to a viewpoint position of a user with the subject placed in the three-dimensional space model (See Claim 7 rejection for detailed analysis.).

Regarding Claim 12, Chapdelaine-Couture in view of Fairchild discloses A program for a computer, comprising: 
by a three-dimensional data acquisition unit, acquiring a three-dimensional space model produced from shot images of a space (See Claim 7 rejection for detailed analysis.); 
by an image acquisition unit, acquiring a subject image in which a subject moves in front of a background with a single color (See Claim 7 rejection for detailed analysis.); 
by a subject layer image generation unit, projecting the subject image onto a virtual screen moving in conformity with a movement of the subject included in the subject image (See Claim 7 rejection for detailed analysis.); 
by the subject layer image generation unit, extracting a subject portion through application of a chroma-key process to the virtual screen on which the subject image is projected (See Claim 7 rejection for detailed analysis.); and 
by a display processing unit, generating a display image according to a viewpoint position of a user with the subject placed in the three-dimensional space model (See Claim 7 rejection for detailed analysis.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chapdelaine-Couture et al. (Chapdelaine-Couture) (US 20200252593 A1) in view of Fairchild et al. (Fairchild) (“A Mixed Reality Telepresence System for Collaborative Space Operation”) and Hoffmann et al. (Hoffmann) (US 20150243036 A1). 
Regarding Claim 10, Chapdelaine-Couture in view of Fairchild discloses The information processing device according to claim 7, further comprising: 
a head-mounted display information acquisition unit 
“Two cameras located behind the HMD display capture the environment from viewpoints located a few centimetres in front of each eye. Color keying is performed in the HMD by detecting a user-defined range of color in the camera images, compositing virtual content using the detected keying mask and showing the merged result in real-time on the display.”  Chapdelaine-Couture ¶ 23.

    PNG
    media_image6.png
    246
    712
    media_image6.png
    Greyscale
); 

However, Chapdelaine-Couture in view of Fairchild does not explicitly discloses that
the head-mounted display information acquisition unit that acquires posture information and positional information regarding a head-mounted display worn on a head part of the user; and an eye gaze information determination unit that determines an eye direction and the viewpoint position of the user in accordance with the posture information and the positional information regarding the head-mounted display, wherein the display control unit generates the display image in accordance with the eye direction and the viewpoint position.

the head-mounted display information acquisition unit that acquires posture information and positional information regarding a head-mounted display worn on a head part of the user; and an eye gaze information determination unit that determines an eye direction and the viewpoint position of the user in accordance with the posture information and the positional information regarding the head-mounted display, wherein the display control unit generates the display image in accordance with the eye direction and the viewpoint position (
“Head-mounted eye tracker and head-mounted scene cameras are convenient implementations of these devices. Moreover, if the eye tracker is head-mounted, then the head tracker automatically also delivers the position/orientation of the eye tracker. The same is true for the scene camera. Using the position (location and orientation) of the head as determined by the head tracker one can determine based on the gaze direction as determined by the head-mounted eye tracker in the coordinate system of the eye tracker a corresponding gaze direction in the reference coordinate system of the head tracker. This can be done by a simple transformation which transforms the gaze direction from the eye tracker's coordinate system into the coordinate system of the head tracker using the head location and orientation as determined by the head tracker. The position delivered by the head tracker automatically also delivers the position of the eye tracker through the given setup in which the eye tracker is fixed to the head and has a defined spatial relationship with the head, e.g. by the mounting frame through which it is mounted on the head.”  Hoffmann ¶ 49. ). 
Hoffmann.  The suggestion/motivation would have been in order to present an immerse experience, because in physical environment what a person sees follows the person’s gaze. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yousefi, Shahrouz, et al. "3D gesture-based interaction for immersive experience in mobile VR." 2016 23rd International Conference on Pattern Recognition (ICPR). IEEE, 2016.
    PNG
    media_image12.png
    217
    326
    media_image12.png
    Greyscale

Chen US-20180004478-A1

    PNG
    media_image13.png
    487
    653
    media_image13.png
    Greyscale
 Chen Fig. 5D. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZHENGXI LIU/Primary Examiner, Art Unit 2611